                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANCINE HUERTA,                                   Case No. 18-cv-00563-SVK
                                   8                      Plaintiff,
                                                                                            JUDGMENT
                                   9               v.

                                  10     NANCY A. BERRYHILL,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             Pursuant to the Court’s January 4, 2019 order denying Plaintiff’s motion for summary

                                  14   judgment and granting Defendant’s cross-motion for summary judgment, the Court hereby

                                  15   ENTERS judgment in favor of Defendant Nancy A. Berryhill, Acting Commissioner of Social

                                  16   Security, and against Plaintiff Francine Huerta. The Clerk of Court shall close the file in this

                                  17   matter.

                                  18             SO ORDERED.

                                  19

                                  20   Dated: January 4, 2019

                                  21

                                  22
                                                                                                    SUSAN VAN KEULEN
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
